Exhibit 10.1

 

EXECUTION VERSION

 

ABL ADDITIONAL COMMITMENT LENDER JOINDER AGREEMENT

 

This ABL ADDITIONAL COMMITMENT LENDER JOINDER AGREEMENT (this “Joinder
Agreement”) is made as of March 16, 2012, by and among GENERAL ELECTRIC CAPITAL
CORPORATION (the “New Lender”), GUITAR CENTER, INC. (the “Lead Borrower”),
GUITAR CENTER STORES, INC. and MUSICIAN’S FRIEND, INC. (together with the Lead
Borrower, the “Borrowers”) and JPMORGAN CHASE BANK, N.A., as Administrative
Agent (the “Administrative Agent”).

 

WITNESSETH:

 

A.            Reference is made to that certain Credit Agreement, dated as of
October 9, 2007 (as amended, modified, supplemented or restated and in effect
from time to time, the “ABL Credit Agreement”), by, among others, (i) the Lead
Borrower, for itself and in conjunction with its capacity as Lead Borrower as
agent for the other Borrowers, (ii) the other Loan Parties, (iii) the Lenders
named therein (collectively, the “Lenders”), (iv) the Administrative Agent and
(v) JPMorgan Chase Bank, N.A., as Collateral Agent. All capitalized terms used
herein, and not otherwise defined herein, shall have the meanings assigned to
such terms in the ABL Credit Agreement;

 

B.            Subject to the terms and conditions of the ABL Credit Agreement,
pursuant to Section 2.02 of the ABL Credit Agreement, the Lead Borrower may
request Commitment Increases to be made by one or more Additional Commitment
Lenders;

 

C.            The New Lender desires to become an Additional Commitment Lender
and to become a party to, and to be bound by the terms of, the ABL Credit
Agreement and the other Loan Documents in the same capacity and to the same
extent as the Lenders thereunder and to provide an Extended Commitment in the
amount of $35,000,000 (the “Commitment Increase Amount”);

 

D.            Subject to the terms and conditions of the ABL Credit Agreement,
pursuant to Section 2.15 of the ABL Credit Agreement, the Lead Borrower may in
part reduce the Commitments, which such reduction shall be applied to Extended
Commitments or Non-Extended Commitments, in either case, pro rata; and

 

E.            The Lead Borrower desires to permanently reduce the Non-Extended
Commitments pro rata in an aggregate amount equal to the Commitment Increase
Amount (such reduction, the “Commitment Reduction”).

 

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

 

1.        Additional Commitment Lender Joinder; Acknowledgements and Agreements
of the New Lender.

 

a.              The New Lender hereby agrees to provide an Extended Commitment
in an amount equal to the Commitment Increase Amount, on the terms and subject
to the conditions hereof. The Commitment Increase provided herein shall be
subject to the provisions of the ABL Credit Agreement and the other Loan
Documents. For the avoidance of doubt, the New Lender shall be an Extended
Lender and shall have an Extended Commitment in an amount equal to $35,000,000,
and any Credit Extensions issued pursuant to such Extended Commitment shall have
the same terms as the Extended Credit Extensions, including, but not limited to,
interest rate and maturity.

 

--------------------------------------------------------------------------------


 

b.              New Lender to be a Lender. The New Lender acknowledges and
agrees that upon its execution of this Joinder Agreement it shall, on and as of
the date hereof (the “Commitment Increase Date”), become a “Lender” under, and
for all purposes of, the ABL Credit Agreement and the other Loan Documents,
shall be subject to and bound by the terms thereof and shall perform all the
obligations of and shall have all rights of a Lender thereunder.

 

2.        Representations and Warranties of the New Lender. The New Lender
(a) confirms that it has received a copy of the ABL Credit Agreement, together
with copies of the financial statements referred to in Section 5.01 thereof and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Joinder Agreement;
(b) agrees that it will, independently and without reliance upon the Agents or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the ABL Credit Agreement; (c) appoints and authorizes
the Agents or their successors to take such action as agent on its behalf and to
exercise such powers under the ABL Credit Agreement as are delegated to the
Agents by the terms thereof, together with such powers as are reasonably
incidental thereto; (d) agrees that it will perform in accordance with their
terms all of the obligations which, by the terms of the ABL Credit Agreement,
are required to be performed by it as a Lender; (e) specifies as its lending
office (and address for notices) the office set forth beneath its name on the
signature pages hereof; and (f) agrees that if the New Lender is a Foreign
Lender entitled to an exemption from or reduction in withholding tax it shall
deliver to the Lead Borrower and the Administrative Agent two copies of either
United States Internal Revenue Service Form W-8BEN (claiming a treaty benefit)
or Form W-8ECI, or any subsequent versions thereof or successors thereto, or, in
the case of a Foreign Lender claiming exemption from or reduction in U.S.
Federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest”, (i) a Form W-8BEN, or any subsequent
versions thereof or successors thereto and (ii) a certificate representing that
such Foreign Lender is not (A) a bank for purposes of Section 881(c) of the
Code, (B) is not a 10-percent shareholder (within the meaning of Section 871
(h)(3)(B) of the Code) of any Loan Party and (C) is not a controlled foreign
corporation related to the Loan Parties (within the meaning of
Section 864(d)(4) of the Code)).

 

3.        Representations and Warranties of the Borrowers.

 

a.              The Borrowers hereby represent and warrant that each of the
representations and warranties made by any Loan Party in the Loan Documents, as
amended, is true and correct in all material respects on and as of the date
hereof, as if made on and as of such date (except that any representation or
warranty which by its terms is made as of an earlier date shall be true and
correct in all material respects as of such earlier date).

 

b.        As of the date hereof, the Borrowers hereby represent and warrant that
no Default or Event of Default under the ABL Credit Agreement or any other Loan
Document exists or will arise from the transactions contemplated by this Joinder
Agreement.

 

--------------------------------------------------------------------------------


 

4.        Acknowledgement of the Administrative Agent. The Administrative Agent
hereby acknowledges receipt of notice from the Lead Borrower pursuant to
Section 2.15 of the ABL Credit Agreement at least two Business Days prior to the
date hereof of its desire to reduce permanently the Non-Extended Commitments by
$35,000,000 pro rata, such reduction to be effective as of the Commitment
Increase Date.

 

5.        Conditions Precedent to Effectiveness. This Joinder Agreement and the
Commitment Increase contemplated hereby shall become effective upon satisfaction
or waiver of the following conditions precedent:

 

a.        The Administrative Agent shall have received executed counterparts of
this Joinder Agreement, duly executed by the Borrowers, the Administrative Agent
and the New Lender (and consented to by the Issuing Banks);

 

b.        The Lead Borrower shall have paid to the Administrative Agent for the
account of the New Lender an upfront fee in an amount equal to 1.00% of the
Commitment Increase Amount;

 

c.         The Lead Borrower shall have paid all such fees to the Administrative
Agent as have been separately agreed by the Lead Borrower and the Administrative
Agent;

 

d.        The Administrative Agent shall have received an Acknowledgement and
Consent, substantially in the form of Exhibit A hereto, duly executed by the
Loan Parties;

 

e.         The Commitment Reduction shall occur substantially simultaneously
herewith; and

 

f.          A Revolving Credit Note (to the extent requested) shall have been
issued to the New Lender, to be in conformity with the requirements of
Section 2.07 of the ABL Credit Agreement (with appropriate modification).

 

6.        Miscellaneous.

 

a.        This Joinder Agreement may be executed in several counterparts and by
each party on a separate counterpart, each of which when so executed and
delivered shall be an original, and all of which together shall constitute one
instrument. Delivery of an executed counterpart of a signature page of this
Joinder Agreement by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart.

 

b.        This Joinder Agreement expresses the entire understanding of the
parties with respect to the transactions contemplated hereby. No prior
negotiations or discussions shall limit, modify, or otherwise affect the
provisions hereof.

 

c.         Any determination that any provision of this Joinder Agreement or any
application hereof is invalid, illegal or unenforceable in any respect and in
any instance shall not effect the validity, legality, or enforceability of such
provision in any other instance, or the validity, legality or enforceability of
any other provisions of this Joinder Agreement.

 

--------------------------------------------------------------------------------


 

d.        The Lead Borrower agrees to pay or reimburse the Administrative Agent
for all Credit Party Expenses incurred in connection with the preparation,
negotiation, execution and delivery of this Joinder Agreement, any other
documents prepared in connection herewith and the transactions contemplated
hereby, in accordance with the terms of the ABL Credit Agreement.

 

e.         THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

[SIGNATURE PAGES FOLLOW]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Joinder Agreement to
be duly executed and delivered by its proper and duly authorized officer as of
the date set forth below.

 

 

GENERAL ELECTRIC CAPITAL

 

CORPORATION,

 

 

 

as New Lender

 

 

 

By:

 

/s/ Peter F. Crispino

 

 

 

Name:

Peter F. Crispino

 

Title:

Duly Authorized Signatory

 

 

 

 

 

Notice Address:

401 Merritt 7

 

 

Norwalk, CT 06851

 

Attention:

Peter F. Crispino

 

Telephone:

203-956-4251

 

Facsimile

203-956-4098

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

 

 

as Administrative Agent

 

 

 

By:

 

/s/ Sarah L. Freedman

 

 

 

 

Name:  

Sarah L. Freedman

 

Title:

Executive Director

 

 

 

 

 

GUITAR CENTER, INC., as Lead Borrower

 

 

 

By:

 

/s/ Erick Mason

 

 

 

 

Name: 

Erick Mason

 

Title: 

EVP

 

 

 

 

 

GUITAR CENTER STORES, INC., as a Borrower

 

 

 

By:

 

/s/ Erick Mason

 

 

 

Name: 

Erick Mason

 

Title: 

EVP

 

[Signature Page to Joinder Agreement]

 

--------------------------------------------------------------------------------


 

 

MUSICIAN’S FRIEND, INC., as a Borrower

 

 

 

By:

 

/s/ Erick Mason

 

 

 

 

Name:

Erick Mason

 

Title:

EVP

 

 

 

 

Consented to by:

 

 

 

JPMORGAN CHASE BANK, N.A., as Issuing Bank

 

 

By:

 

/s/ Sarah L. Freedman

 

 

 

 

 

Name:

Sarah L. Freedman

 

 

T’itle:

Executive Director

 

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION., as Issuing Bank

 

 

 

By:

 

/s/ Danielle Baldinelli

 

 

 

 

 

Name:

Danielle Baldinelli

 

 

T’itle:

Vice President

 

 

[Signature Page to Joinder Agreement]

 

--------------------------------------------------------------------------------